ACCEPTED
                                                                          01-15-00260-CV
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                   11/18/2015 11:21:28 AM
                                                                    CHRISTOPHER PRINE
                    NO. 01-15-00260-CV                                             CLERK

                IN THE COURT OF APPEALS
          FOR THE 1ST JUDICIAL DISTRICT OF TEXAS
                       AT HOUSTON                   FILED IN
                                              1st COURT OF APPEALS
                                                     HOUSTON, TEXAS
                                                 11/18/2015 11:21:28 AM
                                                  CHRISTOPHER A. PRINE
JOAN DEYOUNG, STEPHEN DEYOUNG, M.D, AND        DAVID DEYOUNG,
                                                          Clerk
                      Appellants,

                               V.

Judy Page Maynard, William L. Maynard, Maynard Properties, L.P.,
                          Appellees.



         FROM THE 270TH JUDICIAL DISTRICT COURT
               OF HARRIS COUNTY, TEXAS



             APPELLEES’ MOTION FOR
           EXTENSION OF TIME TO FILE BRIEF




                               LAW OFFICE OF GREGORY N. JONES

                               By: /s/ Gregory N. Jones
                               SBN 10889450
                               2323 S. Shepherd, 14th Fl.
                               Houston, Texas 77019
                               (713) 979-4691
                               (713) 979-4440 – fax

                               Counsel for Appellees
      As pointed out in Appellee’s last request for extension, Appellees’ counsel

has health issues having incurred several seizures. As a result of various

prescribed medications, counsel has been unable to completely

function, including driving until mid-December 2015.                         When

coupled with the Thanksgiving and Christmas holiday seasons ,

Appellees therefore respectfully request an extension of sixty (60) days to file

their response brief in this appeal.


                             BACKGROUND FACTS

      1.     On March 19, 2015, the DeYoungs filed their notice of appeal. The

clerkʼs record was filed on June 16, 2015, the Appellants’ brief was filed on August

17, 2015, which means that Appellees’ brief was due September 17, 2105. This

date was extended to November 19, 2015, as a result of Appellees’ previous

unopposed request for extension.

      2.     Appellees’ counsel’s health condition has prevented Appellees’

counsel from devoting the necessary time and attention to their response brief.




                                         2
                       PRAYER / RELIEF REQUESTED

      For the foregoing reasons, Appellees request an extension of at least 30-

day the deadline to file their brief, or until January19, 2016.

                                              Respectfully submitted,
                                              LAW OFFICE OF GREGORY N. JONES


                                              /s/ Gregory N. Jones
                                              Gregory N. Jones
                                              2323 S. Shepherd, 14th Fl.
                                              Houston, Texas 77019
                                              (713) 979-4691
                                              (713) 979-4440 – fax
                                              gjones@gnjlaw.net

                                              Counsel for Appellees



                       CERTIFICATE OF CONFERENCE

      I certify to the Court that I have conferred with appellees’ counsel who

indicated that appellees are opposed to the relief sought by this motion.


                                              /s/ Gregory N. Jones
                                              Gregory N. Jones




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. P. 9.4(i), I certify to the Court that the

foregoing document contains 441 words. In calculating the word count, I relied

on the “Word Count” function of the computer program used to generate this

document.

                                             /s/ Gregory N. Jones
                                              Gregory N. Jones




                         CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing document has been electronically served

on all counsel of record on November 18th, 2015:

                                             /s/ Gregory N. Jones
                                              Gregory N. Jones



Daniel W. Jackson, SBN 00796817                       William L. Maynard
Scott K. Vastine, SBN 24056469                        1300 Post Oak Blvd. Ste. 2500
3900 Essex Lane, Suite 1116                           Houston, Texas 77056
Houston, Texas 77027                                  Fax: (713) 960-1527
(713) 527-8850 – fax
daniel@jacksonlaw-tx.com
scott@jacksonlaw-tx.com




                                         4